As filed with the Securities and Exchange Commission on May 26, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Brooklyn Capital Management, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 07663 (Name and address of agent for service) Copy to: Thomas R. Westle, Esp. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2011 Date of reporting period:3/31/2011 Item 1. Schedule of Investments. Special Opportunities Fund, Inc. Portfolio of Investments March 31, 2011 (Unaudited) Shares Value INVESTMENT COMPANIES - 70.13% Closed-End Funds - 49.48% Adams Express Company $ Alpine Global Premier Properties Fund American Strategic Income Portfolio II American Strategic Income Portfolio III Bancroft Fund, Ltd. BlackRock Credit Allocation Income Trust II, Inc. BlackRock Credit Allocation Income Trust IV Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. (a) DWS High Income Opportunities Fund, Inc. DWS RREEF Real Estate Fund, Inc. (a)(c)(f)(g) DWS RREEF Real Estate Fund II, Inc. (a)(c)(f)(g) First Opportunity Fund, Inc. (a) First Trust Strategic High Income Fund III Gabelli Global Multimedia Trust, Inc. The GDL Fund H&Q Healthcare Investors H&Q Life Sciences Investors Korea Equity Fund, Inc. (a) Liberty All-Star Equity Fund, Inc. Liberty All-Star Growth Fund, Inc. LMP Capital and Income Fund, Inc. Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Macquarie Global Infrastructure Total Return Fund, Inc. Morgan Stanley Asia Pacific Fund, Inc. Neuberger Berman Real Estate Securities Income Fund, Inc. The New Ireland Fund, Inc. Nuveen Multi-Strategy Income and Growth Fund Nuveen Multi-Strategy Income and Growth Fund 2 RiverSource LaSalle International Real Estate Fund, Inc. Royce Focus Trust, Inc. (a) Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. SunAmerica Focused Alpha Growth Fund, Inc. Taiwan Greater China Fund (a) Tri-Continental Corporation TS&W/Claymore Tax-Advantaged Balanced Fund The Zweig Total Return Fund, Inc. Auction Rate Preferred Securities - 15.70% (b)(c) BlackRock California Municipal 2018 Term Trust - Series M7, 0.396% BlackRock Municipal 2018 Term Trust - Series W7, 0.381% BlackRock Municipal Bond Trust - Series R7, 0.381% 75 BlackRock Municipal Bond Trust - Series T7, 0.381% 75 BlackRock Municipal Income Quality Trust - Series F7, 0.396% 60 BlackRock MuniHoldings Fund, Inc. - Series C, 1.460% 25 BlackRock MuniHoldings Fund II, Inc. - Series A, 0.381% 50 BlackRock MuniHoldings New York Quality Fund, Inc. - Series B, 0.381% 1 BlackRock MuniHoldings New York Quality Fund, Inc. - Series D, 0.396% 21 BlackRock MuniHoldings New York Quality Fund, Inc. - Series E, 0.381% 1 BlackRock New York Municipal Bond Trust - Series T7, 0.381% 52 Invesco Quality Municipal Investment Trust - Series A, 0.132% 53 Neuberger Berman Real Estate Securities Income Fund, Inc. - Series B, 1.478% 44 Neuberger Berman Real Estate Securities Income Fund, Inc. - Series D, 1.477% 42 Neuberger Berman Real Estate Securities Income Fund, Inc. - Series E, 1.474% 45 Neuberger Berman Real Estate Securities Income Fund, Inc. - Series F, 1.483% 10 Nuveen California Dividend Advantage Municipal Fund - Series TH, 0.381% 8 Nuveen Investment Quality Municipal Fund, Inc. - Series M, 0.396% 4 Western Asset Premier Bond Fund - Series M, 0.240% 6 Business Development Companies - 2.00% Equus Total Return, Inc. (a) MVC Capital, Inc. Open-End Funds - 2.95% Westcore Blue Chip Fund (c) Total Investment Companies (Cost $68,643,488) COMMON STOCKS - 20.42% Grocery Stores - 0.24% Winn-Dixie Stores, Inc. (a) Motor Vehicles & Passenger Car Bodies - 0.22% General Motors Company (a) Pharmaceuticals Preparations - 0.07% Myrexis, Inc. (a) Real Estate Investment Trusts - 0.84% Agree Realty Corporation Gyrodyne Company of America, Inc. (a) Retail-Auto Dealers & Gasoline Stations - 4.65% Casey's General Stores, Inc. Special Purpose Acquisition Vehicle - 14.40% 57th Street General Acquisition Corporation (a) Australia Acquisition Corporation (a) Cazador Acquisition Corporation, Ltd. (a) China VantagePoint Acquisition Company (a)(i) FlatWorld Acquisition Corporation (a)(h) Hicks Acquisition Company II, Inc. (a) JWC Acquisition Corporation (a)(h) L&L Acquisition Corporation (a) Lone Oak Acquisition Corporation (a) Prime Acquisition Corporation (a)(h) RLJ Acquisition, Inc. (a) Total Common Stocks (Cost $23,127,707) PREFERRED STOCKS - 1.05% General Motors Corporation/Motors Liquidation Company, 7.250% (a) General Motors Corporation/Motors Liquidation Company, 7.250% (a) General Motors Corporation/Motors Liquidation Company, 7.250% (a) General Motors Corporation/Motors Liquidation Company, 7.375% (a) General Motors Corporation/Motors Liquidation Company, 7.375% (a) General Motors Corporation/Motors Liquidation Company, 7.500% (a) Total Preferred Stocks (Cost $1,282,354) CONVERTIBLE PREFERRED STOCKS - 0.66% General Motors Corporation/Motors Liquidation Company - Series B, 5.250% (a) General Motors Corporation/Motors Liquidation Company - Series C, 6.250% (a) Total Convertible Preferred Stocks (Cost $792,154) Principal Amount CORPORATE BONDS - 5.34% The Rouse Company LP $ 6.750%, 11/09/2015 Washington Mutual, Inc. 0.000%, 09/17/2012 (d) 5.250%, 09/15/2017 (d) Total Corporate Bonds (Cost $6,096,095) ESCROW NOTES - 0.00% GGP LP (c)(d) 0 Total Escrow Notes (Cost $0) 0 STRUCTURED LIFE SETTLEMENT NOTES - 1.11% Cedar Lane Series A-2 Notes (a)(c)(f) Total Structured Life Settlement Notes (Cost $1,260,000) Shares WARRANTS - 0.19% 57th Street General Acquisition Corporation Expiration: August 2016, Exercise Price: $11.50 (a) Australia Acquisition Corporation Expiration: October 2015, Exercise Price: $11.50 (a) Cazador Acquisition Corporation, Ltd. Expiration: October 2015, Exercise Price: $7.50 (a) Total Warrants (Cost $168,417) RIGHTS - 0.05% Gabelli Global Multimedia Trust, Inc. (a) Total Rights (Cost $72,400) MONEY MARKET FUNDS - 0.97% Fidelity Institutional Government Portfolio - Class I, 0.014% (e) Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.063% (e) Total Money Market Funds (Cost $1,108,950) Total Investments (Cost $102,551,565) - 99.92% Other Assets in Excess of Liabilities - 0.08% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The coupon rates shown represent the rates at March 31, 2011. (c) Fair valued securities. The total market value of these securities was $22,541,624, representing 19.79% of net assets. (d) Default or other conditions exist and security is not presently accruing income. (e) The rate shown represents the 7-day yield at March 31, 2011. (f) Illiquid security. (g) Security currently undergoing a full liquidation with all proceeds paid out to shareholders. (h) Each unit consists of one share of common stock and one warrant. (i) Each unit consists of one share of common stock, one half of a non-transferrable warrant and one half of a transferrable warrant. Valuation of investments—The Fund calculates its net asset value based on the current market value for its portfolio securities.The Fund normally obtains market values for its securities from independent pricing sources and broker-dealers.Independent pricing sources may use last reported sale prices or if not available the most recent bid price, current market quotations or valuations from computerized “matrix” systems that derive values based on comparable securities.A matrix system incorporates parameters such as security quality, maturity and coupon, and/or research and evaluations by its staff, including review of broker-dealer market price quotations, if available, in determining the valuation of the portfolio securities.If a market value is not available from an independent pricing source or a broker-dealer for a particular security, that security is valued at fair value as determined in good faith by or under the direction of the Fund’s Board of Directors (the “Board”).Various factors may be reviewed in order to make a good faith determination of a security’s fair value. The auction rate preferred securities and the structured life settlement notes are valued at cost, unless other observable market events occur. The purchase price, or cost, of these securities is arrived at through an arms length transaction between a willing buyer and seller in the secondary market and is indicative of the value on the secondary market. Current transactions in similar securities in the marketplace are evaluated. Factors for other securities may include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; and changes in overall market conditions. If events occur that materially affect the value of securities between the close of trading in those securities and the close of regular trading on the New York Stock Exchange, the securities may be fair valued.The amortized cost method of valuation, which approximates market value, generally is used to value short-term debt instruments with sixty days or less remaining to maturity, unless the Board or its delegate determines that this does not represent fair value. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various input and valuation techniques used in measuring fair value. Fair value inputs are summarized into the three broad levels listed below: Level 1—Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2—Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3—Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the fair valuations according to the inputs used as of March 31, 2011 in valuing the Fund's investments: Quoted Prices in Active Significant Other Markets for Identical Observable Inputs Unobservable Inputs Investments (Level 1) (Level 2) (Level 3) Total Investment Companies $ Common Stocks - Preferred Stocks - - Convertible Preferred Stocks - - Corporate Bonds - - Escrow Notes - - 0 0 Structured Life Settlement Notes - - Warrants - Rights - - Money Market Funds - - Total $ The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Balance as of December 31, 2010 $ Accrued discounts / premiums - Realized gain (loss) Change in unrealized appreciation (depreciation) Purchases Sales ) Transfers in and / or out of Level 3 - Balance as of March 31, 2011 $ There were transfers from Level 1 to Level 2 of $3,469,924 using market value as of March 31, 2011. The transfers were due to lack of trading volume on March 31, 2011. There were transfers from Level 2 to Level 1 of $3,130,185 using market value as of March 31, 2011. The transfers were due to increased trading volume on March 31, 2011. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Special Opportunities Fund, Inc. By (Signature and Title)/s/ Andrew Dakos Andrew Dakos, President Date May 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Andrew Dakos Andrew Dakos, President Date May 26, 2011 By (Signature and Title) /s/ Gerald Hellerman Gerald Hellerman, Chief Financial Officer Date May 19, 2011
